FILED
                            NOT FOR PUBLICATION
                                                                            JUL 25 2012
                    UNITED STATES COURT OF APPEALS
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS
                            FOR THE NINTH CIRCUIT



JOHN THOMAS,                                     No. 11-16693

              Plaintiff - Appellant,             D.C. No. 1:07-cv-01165-GSA

  v.
                                                 MEMORANDUM *
R. COX,

              Defendant - Appellee.



                   Appeal from the United States District Court
                       for the Eastern District of California
                   Gary S. Austin, Magistrate Judge, Presiding **

                            Submitted July 17, 2012 ***

Before:       SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       California state prisoner John Thomas appeals pro se from the district

court’s judgment following a jury trial in his 42 U.S.C. § 1983 action alleging that


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).

       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
defendant used excessive force. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion the district court’s decisions related to trial

management. Pierce v. County of Orange, 526 F.3d 1190, 1200 (9th Cir. 2008).

We affirm.

      The district court did not abuse its discretion in denying Thomas’ pretrial

motion for the attendance of an incarcerated witness because Thomas filed the

motion more than two months after the court’s deadline and did not identify the

witness or indicate how the witness’ testimony was relevant to the alleged incident

at issue. See Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1088 (9th Cir. 2002)

(“Trial courts have broad authority to impose reasonable time limits.” (citation and

internal quotation marks omitted)); see also Fed. R. Evid. 402 (“Irrelevant

evidence is not admissible.”).

      Because Thomas failed to provide a transcript of the trial, we are unable to

review his contentions challenging the district court’s evidentiary rulings. See Fed.

R. App. P. 10(b)(2); Syncom Capital Corp. v. Wade, 924 F.2d 167, 169 (9th Cir.

1991) (per curiam) (dismissing appeal of pro se appellant for failure to provide a

trial transcript). Accordingly, we decline to consider Thomas’ appeal to the extent

he contends that the district court made erroneous rulings during the trial.

      Thomas’ remaining contentions are unpersuasive.

      AFFIRMED.



                                            2                                       11-16693